Citation Nr: 1543152	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1948 to September 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a TDIU; after the Veteran submitted additional evidence, a November 2009 rating decision continued the denial.  In March 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In May 2015, this matter was remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities are not shown to be of such severity as to preclude his participation in any substantially gainful employment.  


CONCLUSION OF LAW

A TDIU rating is not warranted.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to an increased rating claim like TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   By correspondence dated in July 2009, VA notified the Veteran of the evidence and information needed to substantiate and complete his claim, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards. He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's VA treatment records have been secured.  The RO arranged for a VA examination in June 2011, and pursuant to the Board's remand, arranged for additional examinations in July 2015.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities at issue to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The RO's actions substantially complied with the May 2015 remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record also contains additional VA examination reports conducted in connection with his increased rating claims.  The Board finds that the record as it stands includes adequate competent medical evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60% or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40% or more, and there is sufficient additional service-connected disability to bring the combined rating to 70% or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   Disabilities affecting both upper or both lower extremities, disabilities resulting from a common etiology or a single accident, and disabilities involving a single body system are considered as one disability. 38 C.F.R. § 4.16(a).

Entitlement to TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran contends that he is unemployable due to his service-connected disabilities.  Service connection has been established for bilateral hearing loss, rated 30% throughout the appeal period; tinnitus, rated 10% throughout the appeal period; residuals of cold injury, right upper extremity (also claimed as arthritis and frostbite of upper extremities), rated 30% throughout the appeal period; residuals of cold injury, left upper extremity (also claimed as arthritis and frostbite of upper extremities), rated 30% throughout the appeal period; residuals of cold injury, left foot (also claimed as arthritis and frostbite of lower extremities), rated 30% throughout the appeal period; and residuals of cold injury, right foot (also claimed as arthritis and frostbite of lower extremities), rated 30% throughout the appeal period.  He currently meets the schedular rating requirements for a TDIU under 38 C.F.R. § 4.16(a).  

According to his July 2009 TDIU claim, the Veteran completed four years of college.  He does not have any other education or training.  He worked in sales for nearly 30 years.

On October 2009 private functional performance evaluation, the Veteran reported that his hobbies included walking, dancing, and house chores.  His reported functional tolerance was lifting less than 20 pounds; after working on a computer for five minutes, he experiences increased numbness to his finger tips.  During activity stimulation, he was asked to type on a keyboard and was subjected to 10 minutes of the activity.  He completed approximately 60 words during that time using a "pecking" technique.  He demonstrated no signs of physical discomfort during the test but reported increased symptoms after testing, to include increased tingling and burning discomfort to the bilateral palms of his hands and fingers. The test was terminated as it was successfully completed.

His overall test findings suggested the presence of full physical effort on his part; his subjective reports of pain and associated disability were considered to be reasonable and reliable.  The physician found that the Veteran demonstrated material handling capacities that placed him in the light physical demands category of work and that he has a sedentary physical endurance capacity.  He was able to demonstrate a fair tolerance for nearly four hours of testing.  Although he reported increased tingling, burning, and pain to his hands during or after several portions of the evaluation, he was able to successfully complete all tests.

On June 2011 VA cold injury examination, the Veteran reported increased pain in his forefeet, worse with weight-bearing.  He reported right hand and left finger pain and discomfort.  He reported arthritis andstiffness in the joints of his bilateral feet.  He denied a history of tissue loss, Raynaud's phenomenon, pain, cold sensitivity, tingling, weakness, swelling, muscle cramps after use, recurrent fungal infections, numbness, abnormal color, and nail abnormalities.  Hammertoes were noted on examination.  A February 2009 x-ray of the bilateral feet showed that the bones were diffusely demineralized with no acute fracture of dislocation.  Mild to moderate degenerative changes were noted with a mild hallux valgus deformity.  The Veteran reported that he retired from sales and marketing in 2001 due to age or duration of work.

On July 2014 private peripheral nerves examination, peripheral neuropathy was diagnosed.  The Veteran reported pain in his feet since 1950 and stated that it has gotten worse in the last few years.  He gets shooting pains in both feet after standing or walking for 20 minutes.  Moderate pain was noted in the left lower extremity and severe paresthesias and/or dysesthias was noted in the right lower extremity.  On examination, mild ataxia was present and a positive Tinel's sign was noted over the deep peroneal nerve of the right foot.   An occasional loss of balance was reported, but no assistive devices were used as a normal mode of locomotion.  Bilateral moderate midfoot arthritis was noted, as well as an old radicular tuberosity fracture that did not heal properly.  Pes planus, right foot greater than the left, was also noted.  The private examiner concluded that the Veteran's peripheral nerve condition impacted his ability to work as he is unable to stand or walk for more than 20 minutes at a time.

During his March 2015 hearing, the Veteran testified that his coworkers had to repeat what they were saying to him at least three to four times unless they spoke to him in a very loud voice.  He also testified that he had trouble in his position as a salesman because his service-connected foot disabilities made it very difficult for him to spend a lot of time on his feet.  He is unable to walk for a long period of time and is unable to participate in one of his hobbies, dancing.  He is able to work on the computer for a short period of time.  He and his wife both testified that he is unable to drive because he can no longer hold the steering wheel and because he has difficulty pressing the gas pedal.

Pursuant to the Board's remand, VA examinations were conducted in July 2015.  During his VA foot examination, the Veteran reported pain in his feet but denied that flare-ups impact the function of his feet.  No functional loss was reported for the bilateral lower extremities that could be attributable to his service-connected conditions.  During his VA hand and finger examination, the Veteran denied any functional loss or impairment of the affected joints, including as due to repeated use over time.  The range of motion for his hands was normal and he was able to perform repetitive use testing without additional functional loss or range of motion. The examiner concluded that the service-connected disabilities do not impact his ability to perform any type of occupational task.  

During his VA cold injury residuals examination, the Veteran reported that his hands no longer have the strength that they used to and that he is unable to open jars. His hands ache after typing on the computer for 15 minutes. He drinks from plastic cups because he is afraid of dropping things.  His feet hurt him in the mornings; it takes a few minutes before he can walk.  He reports pain in the feet with prolonged standing.  On physical examination, arthralgia and osteoarthritis were noted in the bilateral hands and feet. The examiner noted that the Veteran worked in sales, quickly became a regional manager, and then a national sales manager, and that he retired when he was 62 years old.  She opined that his cold injury residuals do not impact his ability to work.

After reviewing his claims file and evaluating the Veteran, the examiner concluded that it is less likely that his service-connected residuals of cold injury of the right and left upper extremities cause functional impairment or impact physical or sedentary employment.  The examiner compared the Veteran's medical records and ultimately concluded that the October 2009 functional performance evaluation report was not supported by clinical examination findings by the Veteran's primary care physician or by the VA examiner.  The Veteran showed normal muscle strength in both hands with no wasting of hand muscles.  His left and right pain were not excruciating and the range of motion for the small joints of his hand were functional.  She also noted the Veteran's prior reports that he retired in 2001 due to age or duration of work.

On July 2015 VA peripheral nerves examination, no peripheral nerve condition or peripheral neuropathy was noted.  The Veteran exhibited normal muscle strength and reflexes throughout the examination.  The examiner determined that no peripheral nerve condition or peripheral neuropathy impacted the Veteran's ability to work.

On July 2015 VA hearing loss examination, the Veteran reported trouble hearing speech when he worked.  He reported no effects from his tinnitus. His hearing aids improve his hearing.  During the examination, he was able to follow directions and answer all questions correctly during the examination, which was conducted in a quiet room with face-to-face conversation.  The examiner noted a mild sloping to severe hearing loss but noted that the Veteran's word understanding is fair in a quiet environment for both ears.  She opined that his hearing loss and tinnitus do not render him unable to perform all types of sedentary and physical types of employment so long as he works in a quiet setting with face-to-face contact. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran is precluded from all types of employment.  Several VA examiners have found that his service-connected disabilities do not preclude him from employment: on July 2011 VA cold injury examination, the examiner noted that the Veteran retired from work due to age or duration of work; on July 2015 VA cold residuals examination, the examiner concluded that his service-connected disabilities do not impact his ability to perform any type of occupational task.  Specifically, the examiner concluded that it is less likely that his service-connected residuals of cold injury of the right and left upper extremities cause functional impairment or impact physical or sedentary employment.  On July 2015 VA peripheral nerves examination, the examiner determined that no peripheral nerve condition or peripheral neuropathy impacted the Veteran's ability to work, and on July 2015 VA hearing loss examination, the examiner determined that his hearing loss and tinnitus do not render him unable to perform all types of sedentary and physical types of employment so long as he works in a quiet setting with face-to-face contact.

Additionally, on October 2009 private functional performance evaluation, the Veteran was able to successfully complete all tests.  The physician found that he demonstrated material handling capacities that placed him in the light physical demands category of work and that he has a sedentary physical endurance capacity.  On July 2014 private peripheral nerves examination, the examiner did not address whether the Veteran was incapable of working due to his service-connected disabilities, only that he was unable to stand or walk for more than 20 minutes at a time.  The Veteran also reported that he retired from his sales position due to age or duration of work.  

The Board has considered the Veteran's and his wife's assertions that he is unemployable because his service-connected disabilities impair his ability to sit, stand, walk, or type for long periods.  Importantly, the Veteran obtained his college degree.  There is no indication that he is precluded from all employment for which he might be suited, particularly in light of his educational level.   The Board finds that the preponderance of the evidence is against the claim for a TDIU rating. Therefore, there is no reasonable doubt to be resolved; the appeal must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

A TDIU rating is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


